899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.William N. BOGAS, also known as Nick Bogas, Defendant-Appellee.
No. 90-3228.
United States Court of Appeals, Sixth Circuit.
April 12, 1990.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The United States appeals the sentence imposed upon the defendant pursuant to his guilty plea to unauthorized release of hazardous waste into the environment and false statement to a government agency.  The government requests an "Emergency Motion for Stay of Execution of Sentence".  The defendant responds in opposition and further moves for dismissal of the appeal.  The government responds in opposition to the motion to dismiss.


2
This Court is without jurisdiction to hear the government's appeal under 18 U.S.C. Sec. 3742(b) without a written authorization of the Solicitor General or Attorney General.  See United States v. Hays, --- F.2d ---- Slip Op. 89-5029/5157, (6th Cir.  Mar. 29, 1990).  No such authorization has been filed.


3
It is therefore ORDERED that the motion to dismiss is granted.  The motion to stay execution of sentence is moot.